

113 HR 3748 IH: To modify the boundaries of Cibola National Forest in the State of New Mexico, to transfer certain Bureau of Land Management land for inclusion in the national forest, and for other purposes.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3748IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo modify the boundaries of Cibola National Forest in the State of New Mexico, to transfer certain Bureau of Land Management land for inclusion in the national forest, and for other purposes.1.Boundary modification and transfer of administrative jurisdiction, Cibola National Forest, New Mexico(a)Boundary modification(1)ModificationThe boundaries of Cibola National Forest in the State of New Mexico, are modified to include the land depicted for such inclusion on the Forest Service map titled Crest of Montezuma Proposed Land Transfer and dated October 26, 2009.(2)Availability and correction of mapThe map referred to in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. The Chief of the Forest Service may make technical and clerical corrections to the map.(b)Transfer of Bureau of Land Management land(1)TransferThe Secretary of the Interior shall transfer to the administrative jurisdiction of the Secretary of Agriculture, for inclusion in, and administration as part of, Cibola National Forest, the public land administered by the Bureau of Land Management and identified as the Crest of Montezuma on the map referred to in subsection (a).(2)Effect of transfer on existing permitsIn the case of any permit or other land use authorization for public land transferred under paragraph (1) that is still in effect as of the transfer date, the Secretary of Agriculture shall administer the permit or other land use authorization according to the terms of the permit or other land use authorization. Upon expiration of such a permit or authorization, the Secretary of Agriculture may reauthorize the use covered by the permit or authorization under authorities available to the Secretary on such terms and conditions as the Secretary considers in the public interest.(c)Land Acquisition authoritySubject to the appropriation of funds to carry out this subsection and the consent of the owner of private land included within the boundaries of Cibola National Forest by subsection (a), the Secretary of Agriculture may acquire the private land.(d)Management of Acquired Land(1)ManagementAny federally owned lands that have been or hereafter may be acquired for National Forest System purposes within the boundaries of Cibola National Forest, as modified by subsection (a), shall be managed as lands acquired under the Act of March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 515 et seq.), and in accordance with the other laws and regulations pertaining to the National Forest System.(2)Withdrawal From Mining and Certain Other UsesThe land depicted on the map referred to in subsection (a) and acquired by the Secretary of Agriculture is hereby withdrawn from—(A)all forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the public land mining laws; and(C)operation of the mineral leasing and geothermal leasing laws and the mineral materials laws.(e)Relation to land and water conservation fund actFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of Cibola National Forest, as modified by subsection (a), shall be considered to be boundaries of the Cibola National Forest as of January 1, 1965.